Unlike the case in State ex rel. Stokes v. Probate Court of CuyahogaCounty (1970), 22 Ohio St.2d 120, where the office holder committed a theft at a fixed point in time, the decision to charge or not charge an individual with a crime is necessarily continuing in nature. Since the decision to charge is fluid and not fixed to a point in time like a completed criminal act, a challenge to a prosecutor's charging decision may necessarily transcend into a prosecutor's new term in office. Accordingly, I respectfully dissent.
My dissent is based solely on a threshold legal question, and makes no commentary on the merits or demerits of Pengov's substantive claim. *Page 409